FILED
                             NOT FOR PUBLICATION                             MAY 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DANTE CRAIG,                                     No. 09-15904

               Plaintiff - Appellant,            D.C. No. 1:05-cv-01579-AWI-
                                                 GSA
  v.

A. F. HERNANDEZ, Lieutenant; et al.,             MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Anthony W. Ishii, Chief Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       California state prisoner Dante Craig appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging that prison officials

violated his Eighth and Fourteenth Amendment rights when they housed him with




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a documented enemy. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Craig’s action because the second

amended complaint failed to allege any specific facts showing that he was entitled

to relief. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (a complaint

must go beyond “labels and conclusions, and a formulaic recitation of the elements

of a cause of action,” and provide the grounds for entitlement to relief).

      AFFIRMED.




                                           2                                 09-15904